EXHIBIT 99.1 NEWS RELEASE For Release on May 13, 2008 Contact:Pat Lawlor 4:00 PM (ET)(925) 328-4656 Vice President, Finance/Chief Financial Officer Giga-tronics Reports Fourth Quarter and FY 2008 Results San Ramon, CA- Giga-tronics, Incorporated (NASDAQ: GIGA) reported today that net sales for fiscal year 2008 increased 2% to $18,331,000 from $18,048,000 a year ago.Net loss from continuing operations was $203,000 or $0.04 per fully diluted share versus a net loss from continuing operations of$1,895,000 or $0.40 per fully diluted share last year.Included in the $203,000 net loss for fiscal year 2008 was a one-time restructuring charge of $73,000 to reserve our remaining lease obligation on our Fremont facility and $80,000 in severance costs, for a total of $153,000 or $0.03 per fully diluted share.Included in the $1,895,000 net loss for fiscal year 2007 was a one-time restructuring charge of $204,000 for the sublease accrual, $139,000 in severance costs and $18,000 for moving expenses, for a total of $361,000 or $0.08 per fully diluted share. For the fiscal year ended March 29, 2008, net loss was $234,000 or $0.05 per fully diluted share versus a net loss of $1,867,000 or $0.39 per fully diluted share for the same period a year ago. In the fourth quarter, net sales were $4,099,000, down 21% from $5,164,000 in the same quarter for the prior year.Net loss for the period was $545,000 or $0.11 per fully diluted share compared with a net loss of $495,000 or $0.10 per fully diluted share for the same period a year ago.Loss from continuing operations for the fourth quarter was $480,000 or $0.10 per fully diluted share compared to a loss from continuing operations of $493,000 or $0.10 per fully diluted share for the same period a year ago. Our book-to-bill ratio in the fourth quarter of fiscal 2008 was .92 compared to .72 in the fourth quarter of fiscal 2007. Orders booked in the fourth quarter were $3,784,000 compared to $3,699,000 last year and for the 2008 fiscal year were $17,420,000 compared to $16,158,000 a year ago.Backlog at March 29, 2008 was $7.5 million (approximately $4.6 million is shippable within one year) as compared to $8.4 million (approximately $5.2 million shippable within one year) at the end of the prior year. Cash and cash equivalents at March 29, 2008 were $1,845,000 compared to $1,804,000 as of March 31, 2007. Giga-tronics will host a conference call today at 4:30 p.m. ET to discuss the fourth quarter results. To participate in the call, dial (866) 463-5401, and enter Access Code 652212#.The call will also be broadcast over the internet at www.gigatronics.com under “Investor Relations”.The conference call discussion reflects management’s views as of May 13, 2008 only. Giga-tronics produces instruments, subsystems and sophisticated microwave components that have broad applications in both defense electronics and wireless telecommunications. Giga-tronics is a publicly held company, traded on the NASDAQ Capital Market under the symbol “GIGA”. This press release contains forward-looking statements concerning profitability, backlog and shipments.Actual results may differ significantly due to risks and uncertainties, such as future orders, cancellations or deferrals, disputes over performance and the ability to collect receivables.For further discussion, see Giga-tronics’ most recent annual report on Form 10-K and the annual report on Form 10-K for the fiscal year ended March 29, 2008 (to be filed shortly) Part I, under the heading “Certain Factors Which May Adversely Affect Future Operations or an Investment in Giga-tronics” and Part II, under the heading “Management’s Discussion and Analysis of Financial Condition and
